Julia




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 16, 2013

                                      No. 04-12-00787-CV

                                       Helen HERRERA,
                                           Appellant

                                                v.

                                       Julia MARTINEZ,
                                             Appellee

                        From the County Court, Atascosa County, Texas
                                    Trial Court No. 7296
                         Honorable Diana J. Bautista, Judge Presiding

                                         ORDER
       We grant appellant’s motion to file an amended brief. We order the amended brief due
October 31, 2013. Appellant is advised that no extensions of this deadline will be granted. If the
amended brief is not filed by the date ordered, the court will review only the issues contained in
appellant’s original brief.

        Appellee’s motion for extension of time to file her brief is granted. We order appellee’s
brief due November 4, 2013.

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2013.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court
                                           MINUTES

                                       Court of Appeals
                                Fourth Court of Appeals District
                                      San Antonio, Texas

                                        October 16, 2013

                                      No. 04-12-00787-CV

                                       Helen HERRERA,
                                           Appellant

                                                v.

                                       Julia MARTINEZ,
                                             Appellee

                        From the County Court, Atascosa County, Texas
                                    Trial Court No. 7296
                         Honorable Diana J. Bautista, Judge Presiding

                                         ORDER
       We grant appellant’s motion to file an amended brief. We order the amended brief due
October 31, 2013. Appellant is advised that no extensions of this deadline will be granted. If the
amended brief is not filed by the date ordered, the court will review only the issues contained in
appellant’s original brief.

        Appellee’s motion for extension of time to file her brief is granted. We order appellee’s
brief due November 4, 2013.

                                                     /s/ Luz Elena D. Chapa
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2013.


                                                     /s/ Keith E. Hottle
                                                     Keith E. Hottle
                                                     Clerk of Court




ENTERED THIS 16TH DAY OF OCTOBER, 2013.




                                                                           VOL. _____ PAGE _______